DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventive Concept as understood by the examiner
	A Doherty or Chireix type power amplifier has been proposed in an integrated CMOS device form where load and phase modulations in output combining are accomplished in a novel way other than conventional transmission line approach for compactness of design. However, please note that the claims are worded such that any conventional Doherty amplifier can read on the claims. 
A neutralizing circuit (claims 8-11) is proposed for gain improvement, which found to be novel in the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rostomyan et al. (“15 GHz Doherty Power Amplifier with RF Predistortion Linearizer in CMOS SOI”, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 66, NO. 3, MARCH 2018).
Regarding claims 1 & 19, Rostomyan (i.e. FIGS. 1 & 2) disclose a power amplification device, per claim 1, and a method of amplification, per claim 19, comprising:

    PNG
    media_image1.png
    406
    1070
    media_image1.png
    Greyscale

Fig. 1 of Rostomyan annotated by the examiner for ease of reference.

a primary power amplifier (Main amplifier of Fig. 1, 2nd stage, 256 cells 4-stack multistage) including one or more field effect transistors (FETs, Fig. 2(a)), said primary power amplifier (main amplifier 2nd stage) being a class AB power amplifier (p. 1344, left col, sec. IV, 2nd par., lines 7-10) and having a first signal input (designated as 1st  signal input by the examiner in the annotated Fig. 1 of Rostomyan) for receiving a first input signal and a first signal output  (designated as 1st signal output by the examiner in the annotated Fig. 1 of Rostomyan) coupled to a load (RF OUT); and
a secondary power amplifier (Peak amplifier of Fig. 1, 2nd stage, 256 cells 4-stack multistage) including one or more FETs (Fig. 2(a)), said secondary power amplifier being a class-C power amplifier (p. 1344, left col, sec. IV, 2nd par. lines 7-10) having a second signal input (designated as 1st signal input by the examiner in the annotated Fig. 1 of Rostomyan) for receiving a second input signal , a second signal output  (designated as 2nd signal output by the examiner in the annotated Fig. 1 of Rostomyan) coupled to the load (RF OUT), said first signal output and said second signal output being coupled together (at RF output, see Fig. 1). Wherein per claim 14, Rostomyan also teaches that both the primary and secondary power amplifier operate in the same frequency range (15 GHz, p. 1339, right col, sec. I, 3rd par. lines 8-11) and per claims 15 and 16, Rostomyan teaches that during a low power mode of operation, the primary power amplifier is ON and the secondary power amplifier is OFF while during a high-power mode both the primary power and the secondary power amplifier is ON (p. 1343, sec. IIIB, right col, 2nd par. lines 1-9). Further per claim 18, although not explicitly mentioned by Rostomyan, it is well-known in the art that during the high-power mode (close to full power of the Doherty amplifier) of operation, a load line resistance of the primary power amplifier is approximately the same as the load line resistance of the secondary power amplifier (please see the analysis of a principal of load modulation of a symmetric Doherty amplifier like Rostomyan in section IIA. of the extraneous reference (cited by the applicant) by Agah et al., “Active Millimeter-Wave Phase-Shift Doherty Power Amplifier in 45-nm SOI CMOS”, published in IEEE JOURNAL OF SOLID-STATE CIRCUITS, VOL. 48, NO. 10, OCTOBER 2013 which proves the inherency of the approximate equality of load line resistance of the primary amplifier and the secondary amplifier at full power mode).
Regarding claim 2, Rostomyan further teaches that wherein both said primary power amplifier (Main amplifier of Fig. 1, 2nd stage) and secondary power amplifier (Peak amplifier of Fig. 1, 2nd stage) are coupled to a first DC voltage source (VDD2) by a first inductor (179 pH at the output of the main and peak amplifier, Fig. 1) which is coupled to said first signal output and said second signal output and per claim 3, Rostomyan also teaches that the primary power amplifier (Main amplifier of Fig. 1, 2nd stage) includes at least two N-MOSFETs arranged in a first stack (see Fig. 2(a), p. 1340, left col, sec. IIA, 1st par., lines 1-4) and the secondary power amplifier (Peak amplifier of Fig. 1, 2nd stage) also includes at least two N-MOSFETs arranged in a second stack (see Fig. 2(a)) and per claims 4 and 20, Rostomyan also teaches that the first signal input receives a first RF signal (1st signal input) and where the second signal input receives a second RF signal (2nd signal input), said second RF signal being different from said first RF signal in phase, inherent in Doherty amplifier that the Peak amplifier input is phase lagged from the main amplifier input, to compensate for the phase lag of the main amplifier output (please see Fig. 2 of the extraneous reference by Witte, B., “How Doherty Amplifiers improve PA efficiency”, published in 5G technology world, March 8, 2021 which proves the inherency of the phase difference between input signals of the two paths of the Doherty Amplifier). Further per claim 5, the second signal output (‘2nd signal output’) of the secondary amplifier is coupled to a second supply voltage source (VDD2) by a second inductor (179 pH at the output of peak amplifier, Fig. 1) and the second signal output is coupled to the load (RF OUT) by a first direct current (DC) blocking capacitor (although not shown explicitly, it is inherent for any RF amplifier that the DC blocking capacitor needs to isolate RF load or source from the DC source, otherwise DC voltage would find short circuited to the RF load or source (which is essentially very small for DC supply, see extraneous references, Fig. 4 of Agah et al., “Active Millimeter-Wave Phase-Shift Doherty Power Amplifier in 45-nm SOI CMOS”, IEEE JOURNAL OF SOLID-STATE CIRCUITS, VOL. 48, NO. 10, OCTOBER 2013 and Fig. 5 of Xia et al., “A 28 GHz Linear Power Amplifier Based on CPW Matching Networks with Series-Connected DC-Blocking Capacitors”, Published: 6 April 2020, Electronics 2020, 9, 617; www.mdpi.com/journal/electronics) also per claims 6 and 7, the primary power amplifier (main amplifier) and the secondary amplifier both include a stack of four NMOSFETs (Fig. 2(a)); wherein a gate of a first N-MOSFET of the stacks is coupled by a DC blocking capacitor (although not shown explicitly, it is inherent for any RF amplifier that the DC blocking capacitor needs to isolate RF load or source from the DC source, otherwise DC voltage would find short circuited to the RF load) to the first RF signal input and to a DC bias voltage sources respectively for the main and peak amplifiers. Further per claims 12 and 13, Rostomyan also teaches a capacitor and inductive network (exemplarily shown in Fig. 8 of Rostomyan) and a transmission line (see Fig 8, 50 line between the main amplifier and the peak amplifier) coupling between the first signal input to the second signal input, such that the phase shifter and the transmission line link introducing a phase shift into the second RF signal input relative to the first RF signal input. 
Allowable Subject Matter
Claims 8-11 and 17 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 are allowable over the closest prior art of record Rostomyan because Rostomyan although teaches an analog linearizer for considerably improve gain flatness of the Doherty PA, is not explicit about a neutralization network as claimed which is coupled between a drain of one of the NMOSFETS in the first stack of MOSFETS and the gate of the first N-MOSFET in the first stack of MOSFETS.
Claim 17 would be allowable over the closest prior art of record Rostomyan is not explicit about during the high-power mode of operation, a fist inductor coupled to the output of the primary power amplifier resonates with capacitance of the primary amplifier and a second inductor coupled to the output of the secondary power amplifier resonates with capacitance of the secondary amplifier. Although it is common practice in power transistors output matching circuit design to tune (resonate out) the output capacitance of the transistor amplifier by using a shunt inductor (as taught by NXP application Note AN721, entitled “Impedance Matching Networks Applied to RF Power Transistors” published in 2005, Rostomyan explicitly didn’t teach the implementation to read on the claim limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843